DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun Fu (US 20170076474) in view of Spencer Cox (How to Split-Tone Photos in Lightroom) and Abreu (US 20160196665).
Regarding claim 1, Fu teaches:
A computer-implemented method for simulating application of materials to facial features, the method comprising:
obtaining, by one or more computing devices, an image of a face (Fu at least in pars. [0013, 0042], Provided with a digital image of a person's face.)
detecting, by the one or more computing devices, a location of a facial feature of the face within the image (Fu at least in pars. [0013, 0122], identify and located the makeup items in the image);
decomposing, by the one or more computing devices, the image into a plurality of image datasets respectively corresponding to a plurality of bands (Fu at least in par. [0013], Provided with a digital image of a person's face wearing make-up, the system and method segment the image into regions or patches, image analysis is performed on each patch, the make-up is categorized and the make-up may be deconstructed, recreating the face without makeup. Segmentation breaks the image of the face into regions, for example, for the eyes, eyebrows, mouth/lips and skin (the balance of the face). Image analysis is performed on each patch based on color, shape, smoothness and reflectivity… par. [0130] For the graphic approaches, the face area of the target image is separated into several layers, for example, three layers, and the image's makeup is removed from each layer in steps or stages. Layers can be, for example, structure, such as a shape or shapes; details, such as texture; and color.);
obtaining, by the one or more computing devices, material property data associated with a material, wherein the material property data comprises data for each of the plurality of bands (Fu at least in par. [0014], decompose the makeup into steps of application and types and characteristics (such as color, texture, and the like) of cosmetic products); and
generating, by the one or more computing devices, and based at least in part on the detected location of the facial feature and further based at least in part on the material property data, the material applied to the facial feature of the face (Fu at least in pars. [0013, 0104-0115, 0130], teaches applying cosmetic onto face regions based on color, shape, smoothness and reflectivity.)
Fu is silent to teach spectral bands. However, Fu teaches intensity and reflectivity, it is obvious that it would encompass a range from darker to lighter or roughness to smoothness of spectral bands. Cox is provided to teach a well know technique in photography that splits an image into spectral bands (split-tone). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings of efficient and precise analysis of images.
Fu in view of Cox is silent to teach an augmented image an augmented image that depicts the material applied to the facial feature of the face.
On the other hand, Abreu at least in Title and par. [0069], teaches Locating and Augmenting Object Features in Images consisting of multiple layers of virtually applied makeup, including for example one or more of lipstick…
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings to produce a particular desired virtual look or appearance of a make-up (Abreu [0069].)

Regarding claim 2, Fu with Cox and Abreu teaches:
The method of claim 1, wherein the material comprises a virtual lipstick and the facial feature comprises lips. (Fu at least in pars. [0013, 0113-0115], teaches applying cosmetic onto lips regions.)
Regarding claim 3, Fu with Cox and Abreu teaches:
The method of claim 1, wherein the material property data describes a level of reflectivity of the material. (Fu at least in pars. [0013-0014], teaches characteristics of cosmetic product material of such as color, texture, and the like while the face including reflectivity. It is obvious that cosmetic product to include property data describing some reflectivity level to apply on to the surface.)

Regarding claim 4, Fu with Cox and Abreu teaches:
The method of claim 1, wherein generating, by the one or more computing devices, the augmented image comprises:
adjusting, by the one or more computing devices, at least one image dataset corresponding to at least one of the plurality of spectral bands with the material property data for the same spectral band to generate one or more proto-images; and (Fu at least in par. [0014], decompose the makeup into steps of application and types and characteristics (such as color, texture, and the like) of cosmetic products.., Fu is par. [0115], applying cosmetic product with an example of 13) Lipstick or lip gloss. The cosmetic product is applying with adjustment of skin color, smoothness, highlight that mapping of the cosmetic product.)
alpha blending, by the one or more computing devices, at least one of the one or more proto-images with an opacity map of the facial feature (Abreu at least in pars. [0013, 0154-0155], teaches augmenting the captured image data may comprise alpha blending the results of applying, for each selected augmentation representation in sequence, transformed at least one portions of each selected augmentation image data to the corresponding portion of the 

Regarding claim 5, Fu with Cox and Abreu teaches:
The method of claim 1, wherein the plurality of spectral bands comprise: a shadows band, a highlights band, and a mid-tones band. (Fu at least in par. [0013], Image analysis is performed on each patch based on color, shape, smoothness and reflectivity… Cox teaches a well know technique in photography that splits an image into spectral bands (split-tone) of highlights, shadows and the tones are not “split” between shadows and highlights. )

Regarding claim 6, Fu with Cox and Abreu teaches:
The method of claim 1, wherein detecting, by the one or more computing devices, the location of the facial feature of the face within the image comprises performing, by the one or more computing devices, semantic segmentation on the image using a machine-learned segmentation model to obtain a segmentation mask that identifies the location of the facial feature within the image (Fu at least in par. [0013], Provided with a digital image of a person's face wearing make-up, the system and method segment the image into regions or patches, image analysis is performed on each patch, the make-up is categorized and the make-up may be deconstructed, recreating the face without makeup. Segmentation breaks the image of the face into regions, for example, for the eyes, eyebrows, mouth/lips and skin (the balance of the face... [0037], prior to the step of detecting the presence of makeup on the input image, the steps of locating fiducial landmarks on the facial image, warping the facial image into a canonical form, and splitting the facial image into facial regions… [0185], a mask image is needed to assign the blending part of insert image. Since fiducial landmarks are already present for each image, this mask image can be automatically generated using the landmarks constraint…  [0026], the system and method include wherein detected perceptual effects are classified into makeup items by the one or more processors trained with the dataset of human faces. [0027] the system and method include one or more processors trained with locality-constrained low-rank dictionary learning, a support vector machine classifier, or an adaptive boosting classifier. Abreu [0079, 0139], segmentation masks of facial regions using trained models.)

Regarding claim 7, Fu with Cox and Abreu teaches:
The method of claim 1, wherein
detecting, by the one or more computing devices, the location of the facial feature of the face within the image comprises generating, by the one or more computing devices, a three-dimensional facial feature surface from the image (Abreu at least in Title and par. [0065], teaches Locating and Augmenting Object Features in Images, generating three-dimensional polygonal regions including facial feature surface.);
the material property data comprises a material property map; and generating, by the one or more computing devices, and based at least in part on the detected location of the facial feature and further based at least in part on the material property data, the augmented image that depicts the material applied to the facial feature of the face comprises warping, by the one or more computing devices, the material property map on top of the three-dimensional facial feature surface (Abreu in pars. [0074-0075], colourisation parameters 26 derived from product details retrieved from such a product database. The colourisation module 13 also includes a transform module 30 that receives data defining the location of labelled features points in the common reference plane, determined by the tracking module 11 for a captured image. The determined coordinates from the camera image data define the positions of the polygonal regions of the normalised mesh 10 that match the detected object, the user's face in this embodiment. The transform module 20 determines a mapping from the vertices of a selected region of an optimised mesh 18 to vertices of the corresponding tracked labelled feature points. The transform module 20 uses the determined mapping to transform the associated regions of mask data 14 b and texture data 20 retrieved from the object model database 7 for the particular set of colourisation parameters 26, into respective “warped” versions that are processed by the shader modules 22.).

Regarding claim 8, Fu with Cox and Abreu teaches:
The method of claim 1, wherein decomposing, by the one or more computing devices, the image into a plurality of image datasets respectively corresponding to a plurality of spectral bands comprises one or more of: adjusting an input black and an input white value range defined by the image to a normalized range, performing gamma correction on the image, or adjusting the normalized range to an output black and an output white (Abreu in [0094, 0150], a mean normalised grey level vector, a set of orthogonal modes of variation and a set of grey level parameters… the gamma of the greyscale image is adjusted (correction), using a gamma property. Cox on page 5, adjusts “white balance” with the split-toning tool to user’s preference of a normal range.)

Regarding claim 9, Fu with Cox and Abreu teaches:
The method of claim 8, wherein decomposing, by the one or more computing devices, the image further comprises a normalization step comprising:
generating, by the one or more computing devices, a desaturated image by reducing the saturation of the image dataset (Cox on page 3, teaches a saturation slider for adjusting saturation level for image dataset. It’s user’s preference to reduce saturate level of the image to generate a desaturated image), and
processing, by the one or more computing devices, the desaturated image by filtering one or more light spectrum ranges (Cox on page 3, reducing saturate level of the image is filtering one or more light spectrum ranges), wherein
the normalization process is performed prior to adjusting the input black and the input white value range defined by the image to the normalized range, performing gamma correction on the image, or adjusting the normalized range to the output black and the output white. (It is obvious for user to set a based line image (by normalization) prior to any further image processing. The combination would have been predictable.)

Regarding claim 10, Fu with Cox and Abreu teaches:
The method of claim 1, further comprising:
performing, by the one or more computing devices and in real-time, the method of claim 1 for each of a plurality of sequential image frames;
wherein, for each of the plurality of sequential image frames: detecting, by the one or more computing devices, the location of the facial feature of the face within the image comprises performing, by the one or more computing devices, a face tracking technique to track the location of the facial feature over the plurality of sequential image frames (Abreu in par. [0049], to track and augment objects in a captured image. Abreu in par. [0129], an image in a sequence of images or video frames. At step S15-3, the tracking module determines if an object, a subject's face in this exemplary embodiment, was previously detected and located for tracking in a prior image or video frame.)

Regarding claim 11, it recites similar limitations of claim 1 but in different form. The rationale of claim 1 rejection is applied to reject claim 11.

Regarding claim 12, Fu with Cox and Abreu teaches:
The computing system of claim 11, wherein the computing system further comprises a camera and a display, and wherein obtaining the image of the face comprises:
accessing the camera included with the computing system to obtain a photo or a video depicting the face. (Fu and Abreu, a display and a camera capturing a face.)

Regarding claim 13, Fu with Cox and Abreu teaches:
The computing system of claim 11, wherein, to perform one or more of the operations, the computing system accesses one or more applications included the computing system or a function performed by the one or more applications via use of an application programming interface associated with the one or more applications (Abreu at least in pars. [0090, 0114], user input to define a plurality of labelled feature points 25 in the training images 23 of the training image database 5. For example, a user interface may be provided to prompt the user to sequentially define a set of feature points 25 for a training image 23, each labelled feature point 25 associated with a respective location in the corresponding training image 23 and having a corresponding unique identifier… user interface display screens during the tracking process.)

Regarding claim 14, Fu with Cox and Abreu teaches:
The computing system of claim 13, wherein the one or more applications comprise a graphics editor for performing a decomposition technique. (Abreu at least in pars. [0090, 0114], user input to define a plurality of labelled feature points 25 in the training images 23 of the training image database 5. For example, a user interface may be provided to prompt the 
Regarding claim 17, Fu with Cox and Abreu teaches:
The computing system of claim 11, wherein generating the augmented image occurs substantially in real-time (Abreu at least in par. [0003], augmenting a virtual cosmetic product realistically in place over the live images, and finally to do all this in real-time, particularly on devices having limited hardware capabilities.)

Regarding claim 18, Fu with Cox and Abreu teaches:
The computing system of claim 17, wherein the operations further comprise:
providing, for display in real-time, the augmented image on the screen. (Abreu at least in par. [0003], augmenting a virtual cosmetic product realistically in place over the live images, and finally to do all this in real-time, particularly on devices having limited hardware capabilities.)

Regarding claims 15-16, 19, 20, it recites similar limitations of claims 8-9, 5 and 1 but in different forms. The rationale of claims 8-9, 5, and 1 rejection is applied to reject claims 15-16, 19, and 20.

Notes: The claims 4-5 and 9, may be allowable if they recite features in Figs. 3, 4, 5.
Conclusion
See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619